DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 16 September 2021 containing remarks and amendments to the claims.
Claims 1-15 and 17-21 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.  Additionally, new Double Patenting rejections are added, in view of US 2021/0292660 (US 17260166), which was published after the initial examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 does not further limit the subject matter of claim 1, as amended claim 1 already requires the naphtha splitter temperature.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-2, 4-5, 8, 10-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (WO 2015/000842) in view of Al-Ghamdi (US 2018/0142167) and Zimmerman (US 3,839,484).
Regarding claims 1-2, 4-5, and 11-12, Ward teaches splitting a full range naphtha into a light naphtha and a heavy naphtha stream (page 6, lines 4-31 and page 7, lines 12-16); and catalytically cracking the heavy naphtha stream (page 6, lines 23-32); to produce a cracked stream (column 6, lines 23-32) and processing the cracked stream to produce C2-C4 olefins, benzene, toluene, and xylene (page 5, lines 6-15; page 15, lines 1-21; page 20, line 1-page 21, line 30).  Ward teaches sending the light stream to steam cracking at a temperature above 800°C to produce ethylene, propylene, butane, benzene, toluene, and xylene (page 6, lines 4-31; page 17, lines 19-page 18, line 10).
Ward teaches selecting the cut point of the splitter to allow controlling the loading and feed flexibility for the two different processing routes, and to send components that can’t be directly steam cracked into the fcc unit (page 6, lines 1-31).
Further, Al-Ghamdi teaches naphtha can boil in the range of 32-190°C [0033], light naphtha can boil in the range of 32-88°C [0034]; and heavy naphtha can boil in the range of 90-193°C [0035].  Examiner notes that these boiling ranges significantly overlap/lie within the claimed ranges.
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the light and heavy naphtha cut offs as disclosed by Al-Ghamdi, with optimization in order to send the appropriate components to the steam cracking and FCC steps.  It is not seen where such a modification would result in any new or unexpected result.
Further, Zimmerman teaches a similar process for separating off a light naphtha stream, and sending said light naphtha to steam cracking (see figure).  Zimmerman teaches a cutpoint of about 80°F (27°C) (column 2, lines 34-65), which Examiner considers to be close enough to the claimed cut of 30°C.
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected the cut point and conditions of the splitter, including pressure, in order to obtain the desired fractions, so that the appropriate boiling range material is sent to steam cracking.  It is not seen where such a modification would result in any new or unexpected results.
Regarding claim 8, Ward teaches steam cracking temperatures of 750-900°C and residence time of 50-1000 milliseconds (page 17, lines 19-35); which overlaps with the claimed range.
Regarding claim 10, Ward teaches the naphtha splitter is a distillation column (page 20, lines 15-25).
Regarding claims 13-15, Ward teaches catalytic cracking at temperatures of 425-700°C, pressures of 10-800 kPa g and with zeolite based catalysts (page 14, lines 20-35).
Regarding claims 18-21, Ward teaches that the processing includes distillation and compression  (page  18, lines 10-31 and page 20, lines 4-35).  Examiner notes that such processing conventionally includes various units including separators, pumps, heat exchangers, coolers, etc.  Examiner notes that the steam cracked and FCC products use common processing to obtain separate fractions.
Regarding claim 17, Examiner notes that the naphtha feed of Ward could inherently be obtained by distillation of crude oil, as is well known in the art.
Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (WO 2015/000842) in view of Al-Ghamdi (US 2018/0142167) and Zimmerman (US 3,839,484) as applied to claim 1 above, and further in view of Rubin (US 5,523,502).
Regarding claims 3 and 6-7
The previous combination does not explicitly disclose combining lights recovered from the catalytically cracked stream and combining with the light naphtha feed to the steam cracking step to produce C2-4 olefins.
However, Rubin teaches a similar process for integration of catalytic and steam cracking of naphtha feeds.
Rubin teaches separating the catalytically cracked products in the C2-4 range to the steam cracker, in order to produce C2-4 olefins (column 3, lines 58-column 4, line 61).
Therefore, it would have been obvious to the person having ordinary skill in the art to have modified the process of the previous combination with the steps disclosed by Rubin, in order to produce more olefin products. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ward (WO 2015/000842) in view of Al-Ghamdi (US 2018/0142167), Zimmerman (US 3,839,484) and Rubin (US 5,523,502) as applied to claim 6 above, and further in view of Abba (US 2013/0248419).
Regarding claim 9, the previous combination teaches the limitations of claim 6, as discussed above. 
The previous combination does not explicitly disclose recycling catalytically cracked heavies stream to be combined with the heavy naphtha to form a combined catalytic cracking feed.
However, Abba teaches a similar process for integration of steam and catalytic cracking.  Abba teaches recycling the heavies obtained from catalytic cracking back to the catalytic cracking step, in order to obtain more valuable products [0034], see figure.
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Abba heavies recycle, in order to obtain more valuable products.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-15 and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17260166 (US 2021/0292660 published 9/23/21) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17260166 contains overlapping subject matter regarding separation of feed into light and heavy naphtha fractions and sending heavy naphtha to catalytic cracking/.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 16 September 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s argument to be:
The prior art does not disclose the naphtha splitter temperature.  Zimmerman teaches a cutoff point of 27°C, which does not correspond to cut off of 30°C.
In response, Examiner notes that the rejections acknowledge that Zimmerman disclosure of 27°C is close to the claimed cutoff of 30°C.   Examiner notes MPEP 2144.05: Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Further, as disclosed in the rejections Ward teaches selecting the cut point of the splitter to allow controlling the loading and feed flexibility for the two different processing routes, and to send components that can’t be directly steam cracked into the fcc unit (page 6, lines 1-31).
Further, Al-Ghamdi teaches naphtha can boil in the range of 32-190°C [0033], light naphtha can boil in the range of 32-88°C [0034]; and heavy naphtha can boil in the range of 90-193°C [0035].  Examiner notes that these boiling ranges significantly overlap/lie within the claimed ranges.
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the light and heavy naphtha cut offs as disclosed by Al-Ghamdi, with optimization .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2017/205083 – teaches integration of catalytic cracking naphtha and pyrolysis gasoline
WO 2018/163107 – teaches integration of steam cracking and catalytic cracking
US 2014/0171704 – teaches producing ethylene and propylene form naphtha feedstock
US2012/0168348 – teaches integrated catalytic and steam cracking
US 3,702,292 – teaches composite refinery process arrangements
US 3,392,211 – teaches thermal cracking of hydrocarbons
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771